         Case 4:19-cv-00226 Document 359 Filed on 12/29/20 in TXSD Page 1 of 15




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION
    DWIGHT RUSSELL, ET AL.
        On behalf of themselves and all
        Others similarly situated,

            Plaintiffs,

    v.                                                            C.A. No. 4:19-CV-00226

    HARRIS COUNTY, TEXAS, ET AL.,
        Defendants.



         FELONY JUDGES’ REPLY IN SUPPORT OF MOTION TO STAY OR, IN THE
                 ALTERNATIVE, MOTION FOR PROTECTIVE ORDER

TO THE HONORABLE UNITED STATES DISTRICT COURT CHIEF JUDGE LEE H. ROSENTHAL:

           The Felony Judges 1 hereby file this reply in support of their request to stay this case or, in

the alternative, grant a protective order relieving them from responding to Plaintiffs’ discovery

requests until the Fifth Circuit rules on their appeal. Since filing their original Motion, Plaintiffs

have served deposition notices on Judges Martin, Morton, R. Johnson, Aguilar, D. Jones, and

Frankling. Exhibit A (Deposition Notices). Plaintiffs’ counsel states service was made based on

their confident “assumption” that this Court would deny this Motion and require the Felony

Judges to participate in discovery and litigation despite their defenses of sovereign immunity and

standing pending on appeal. Exhibit B (Dec. 22, 2020 email from Rossi to AAG Corbello). The

Felony Judges ask this Court to defy Plaintiffs’ assumption, allow them the very protections that




1
 To include Judges Frank Aguilar, Abigail Anastasio, Ramona Franklin, Greg Glass, Nikita Harmon, Josh Hill, Kelli
Johnson, Robert Johnson, DaSean Jones, Hazel Jones, Jason Luong, Amy Martin, Jess McClure, III, Chris Morton,
Herb Ritchie, Brock Thomas, Hillary Unger, George Powell, and Randy Roll.


                                                  Page 1 of 15
    Case 4:19-cv-00226 Document 359 Filed on 12/29/20 in TXSD Page 2 of 15




the threshold issues they have appealed are meant to provide and stay this case pending a ruling

from the Fifth Circuit.

                                               REPLY

   I.         The Felony Judges are Entitled to a Stay for Reasons Separate and Apart from
              Daves v. Dallas County, Tex.

         On December 28, 2020, the Fifth Circuit issued an opinion concerning the same claims,

and same Plaintiffs’ counsel, as in this case. Daves v. Dallas County, Tex., 18-11368, 2020 WL

7693744 (5th Cir. Dec. 28, 2020). Just moments before this filing, this Court has issued an order

requiring the parties to submit briefing specifically as to how the Daves decision is relevant to this

case. Dkt. No. 358. However, the order does not provide an extension of the deadline for the Felony

Judges to provide a reply in support of their Motion to Stay that specifically addresses the other

argument Plaintiffs and co-defendants have made in opposition of the stay. S.D. Tex. Local Rule

7.4(E). Thus, out of an abundance of caution, the Felony Judges timely submit the arguments

below. The Felony Judges will submit further briefing on January 8, 2021 per the Court’s order

specifically as to the impact of the Daves decision on both the request for stay and to this litigation

in general.

   II.        Plaintiffs Fail to Establish the One Jurisprudence-Supported Basis for Declining
              to Stay the Case Where a Sovereign Immunity Defense is on Appeal.

         Despite the lengthy opposition, the parties appear to agree on the question of where

jurisdiction with this Court lies while appeal is pending: “[T]his Court retains jurisdiction over

any issue that is not affected by the appeal.” Dkt. No. 354 at 9; Dkt. No. 351 at 3. This is indeed

the rule when sovereign immunity is at issue; a stay is not discretionary in that case. The Felony

Judges’ filing of the notice of appeal on the basis of sovereign immunity immediately divested this




                                              Page 2 of 15
     Case 4:19-cv-00226 Document 359 Filed on 12/29/20 in TXSD Page 3 of 15




Court of jurisdiction over all 2 claims brought by Plaintiffs against the Felony Judges. See Mitchell v.

Forsyth, 472 U.S. 511, 526–27 (1985) (holding that immunity from suit “is effectively lost if a case

is erroneously permitted to go to trial”).

         Plaintiffs attempt a run-around the jurisprudence they recognize in two ways. First, they

claim a stay is useless because this Court still has jurisdiction over the Sheriffs’ cross-claim for

declaratory relief against Felony Judges and, thus, the case will proceed on that claim anyway. But

the Sheriff has asked this Court only to “declare his rights and obligations going forward in

connection with the pre-trial detention of felony arrestees.” Dkt. No. 197 at 3. Thus, the Sheriff

seeks relief 3 that does not concern the Felony Judges, but only his own rights. Moreover, it is the

exact same relief Plaintiffs are asking for against the Sheriff as well. See Dkt. No. 195.1 at 50. And

because it is the same relief sought, and the Fifth Circuit has already determined the Felony Judges

are sovereignly immune from this relief, there is no reason for discovery to proceed on this basis.

See Daves, 2020 WL 7693744 at *25. Daves aside, since this Court has already denied the Felony

Judges of sovereign immunity from this relief when sought by Plaintiffs, the Fifth Circuit will

necessarily create any other law of the case for what the Sheriff is seeking even if this is a cross

claim against the Felony Judges.




2
  Plaintiffs appear to summarize the Felony Judges appeal as concerning a “narrow” question as to whether they are
sovereignly immune from an “affirmative injunction” but not any other requested relief. Dkt. No. 354 at pp. 9-10.
This is clearly not what the Felony Judges’ sovereign immunity defense is based on. The Felony Judges have
consistently asserted they have sovereign immunity from Plaintiffs’ claims, in their entirety, and that the suit against
them should be dismissed completely. See, e.g., Dkt. No. 228 at 30.
3
  The Felony Judges make no concession that the Sheriff is permitted to seek this relief either against the Felony Judges
or any other party. See Thomas v. Harris County Sheriff's Dep't, CV H-18-1800, 2019 WL 1201984, at *2 (S.D. Tex.
Mar. 14, 2019) (“As a subdivision of Harris County, the Sheriff's Department lacks capacity and is not subject to
suit.”); Brown v. Harris County, TX, CIV.A. H-07-0644, 2010 WL 774138, at *14 (S.D. Tex. Mar. 2, 2010), aff'd sub
nom. Brown v. Harris County, Tex., 409 Fed. Appx. 728 (5th Cir. 2010) (“Brown cannot bring claims against the Harris
County District Attorney’s Office, a non-jural entity, by suing [the District Attorney] in her official capacity.”).



                                                      Page 3 of 15
    Case 4:19-cv-00226 Document 359 Filed on 12/29/20 in TXSD Page 4 of 15




        Second, Plaintiffs ask the Court to deviate from the case law by holding that the Felony

Judges assertion of sovereign immunity does not impact their request for declaratory relief. Dkt.

No. 354 at pp.9-10. This is, of course, not how this Court ruled when it denied sovereign immunity

to the Felony Judges; this Court made no distinction between sovereign immunity from injunctive

versus declaratory relief. See Dkt. No. 326 at 31 (stating the Felony Judges have asserted

“sovereign immunity bars the plaintiffs’ requested relief.”); see also id. at 38 (holding that “at least

some of Plaintiffs’ requested relief could be permissible under Ex parte Young” and then detailing

potentially permissible injunctive and declaratory relief sought by Plaintiffs that the Felony Judges

are not sovereignly immune from).

        That Plaintiffs have sought declaratory relief, under the very same constitutional

amendments as their injunctive relief request, is immaterial to the stay analysis. In Green v.

Mansour, 474 U.S. 64, 67 (1985), the Supreme Court extended sovereign immunity protection from

a prospective injunctive relief request to the plaintiffs’ ancillary demand for declaratory relief. As

the Court reasoned, where there is no prospective relief to which an injunction can resolve,

“[d]eclaratory relief is...barred ...because such relief could relate solely to past violations of federal

law.” Id. at 73.

        There should be no dispute that the Young exception allows private parties to bring “‘suits

for injunctive or declaratory relief against individual state officials acting in violation of federal

law.’” City of Austin v. Paxton, 943 F.3d 993, 997 (5th Cir. 2019) (quoting Raj v. La. State Univ.,

714 F.3d 322, 328 (5th Cir. 2013)) (emphasis added); see also Dkt. No. 326 at 38 (“Prospective

declaratory relief is permitted under Ex parte Young.”). Thus, by moving to dismiss Plaintiffs’ suit

against them on the basis that Ex parte Young did not apply to Plaintiffs’ Fourteenth Amendment




                                               Page 4 of 15
     Case 4:19-cv-00226 Document 359 Filed on 12/29/20 in TXSD Page 5 of 15




claims, Felony Judges have unequivocally appealed all claims, and all prospective relief Plaintiffs

seek 4, to the Fifth Circuit.

         Since Plaintiffs do not dispute that a notice of appeal divests this Court of jurisdiction over

all issues on appeal, and the Felony Judges are appealing this Court’s use of the Young exception

to abrogate their sovereign immunity from all claims against them in this case, there is no question

this Court lacks jurisdiction over the Felony Judges at this time.

         There is, in fact, only one exception that the Fifth Circuit has recognized to the rule that a

notice of appeal divests a district court of jurisdiction over all issues on appeal: district courts may

maintain jurisdiction if they certify that the appeal is frivolous. United States v. Dunbar, 611 F.2d

985, 987 (5th Cir. 1980)). This one exception, however, “is a permissive one: the district court

may keep jurisdiction, but is not required to do so ... [and] ‘[s]uch a power must be used with

restraint.’” BancPass, Inc. v. Highway Toll Admin., L.L.C., 863 F.3d 391, 399 (5th Cir. 2017).

Frivolousness, which is a plaintiff’s burden to prove, requires a court to conclude that “nothing

can be said on the other side.” Id. An appeal is frivolous only when “[t]here can be no doubt,

absolutely no doubt, that [an argument] was totally devoid of merit,” Dunbar, 611 F.2d at 987, or

when it “involves legal points that are not arguable on their merits.” Sturgeon v. Airborne Freight

Corp., 778 F.2d 1154, 1161 (5th Cir. 1985).

         Although Plaintiffs assert Felony Judges’ appeal does not have merit, or should be decided

at a later time, they stop short of ever claiming that it is frivolous or asking this Court to issue an

order to declare the same. And although Felony Judges appealed this Court’s order forty-five (45)


4
 This is unless Plaintiffs are now arguing that their claim for declaratory relief is only retrospective in nature. If this is
now how they ask the Court to interpret their suit, the Felony Judges will proceed with an additional motion to dismiss
on the grounds that retrospective relief is unavailable to Plaintiffs based on sovereign immunity, standing and judicial
immunity.


                                                        Page 5 of 15
    Case 4:19-cv-00226 Document 359 Filed on 12/29/20 in TXSD Page 6 of 15




days ago, Plaintiffs have yet to file any motion in the Fifth Circuit seeking to dismiss the appeal as

frivolous. To be sure, the Fifth Circuit has recently ruled on the very same defenses the Felony

Judges invoke herein in a case involving the same claims, and same Plaintiffs’ counsel, in Dallas

County criminal courts. Daves v. Dallas County, Tex., 18-11368, 2020 WL 7693744, at *1 (5th Cir.

Dec. 28, 2020). Clearly, the arguments raised by the Felony Judges are not frivolous and should

not be ruled on at a later time after the protections of sovereign immunity are no longer usable. See

id. at *25 (“Suit against the Criminal District Court Judges is barred by sovereign immunity

because they are officials of the State of Texas and the Ex parte Young exception does not apply,

and also because the Plaintiffs lack standing as to them.”).

           A request for ancillary declaratory relief, derived from the same constitutional causes of

action as Plaintiffs’ request for injunctive relief, does not permit this Court to retain jurisdiction

over any part of Plaintiffs’ suit against the Felony Judges. And there is no valid reason to find the

Felony Judges’ appeal frivolous. As such, a stay is appropriate at this time.

    III.      The Court Need Not Consider Factors Only Relevant in Granting a Discretionary
              Stay; Even if Such Factors are Considered, They Do Not Weigh in Favor of
              Denial.

           The Felony Judges are not asking this Court for a discretionary stay. As the case law states

very clearly, this Court was divested of jurisdiction over all issues on appeal once the notice of

appeal was filed. Dayton Indep. Sch. Dist. v. U.S. Mineral Prods. Co., 906 F.2d 1059, 1063 (5th Cir.

1990) (“When one aspect of a case is before the appellate court on interlocutory review, the district

court is divested of jurisdiction over that aspect of the case.’ Therefore, district courts lack ‘power

to ‘alter the status of [a] case as it rests before the Court of Appeals.’”).




                                                Page 6 of 15
    Case 4:19-cv-00226 Document 359 Filed on 12/29/20 in TXSD Page 7 of 15




        Thus, there is no basis for this court to consider matters such as harm to the parties or

likelihood of success on the merits. The Felony Judges are asking the Court to issue an order

indicating that a stay is in place solely because both Plaintiffs and other defendants clearly believe

one is not warranted despite the nature of the appeal. Should this Court accept Plaintiffs’ invitation

to consider the harm to both them, and other defendants, however, these are not bases for denying

to stay the case. The “harms” the parties allege are simply not viable having either no basis in truth

or having been solved within the same opposition Plaintiffs raised them in.

            a. A Motion to Stay or Motion for Protective Order is Not Properly Denied Based
               on a Hypothetical Class.

        Plaintiffs lament that any order that protects Felony Judges’ sovereign immunity from suit

until the issue is decided upon would “cause extreme prejudice to putative class members”

because they “are suffering ongoing, irreparable harm every day they are confined in the Harris

County Jail without an adversarial bail hearing to determine whether such detention is necessary.”

Dkt. No. 354 at 2. This claim, assuming arguendo it is considered, ignores a very important fact

about the current stage of this litigation.

        Plaintiffs’ class does not exist.

        Instead, the only claims that currently exist in this case pertain to exactly five plaintiffs –

Dwight Russell, Johnnie Pierson, Joseph Ortuno, Christopher Clack and Maurice Wilson– none of

whom have alleged they suffered any harm as a result of the Felony Judges’ actions. See generally

Dkt. No. 195-1. Instead, Plaintiffs all allege their bail was determined in an unconstitutional manner

by a magistrate judge. Id. at ¶46 (Russell); ¶52 (Pierson); ¶58 (Ortuno); ¶63 (Clack); ¶73 (Wilson).

        Without a class, the harm Plaintiffs claim to suffer is speculative at best. None of the

Plaintiffs are even currently incarcerated in Harris County Jail. Harris County Sheriff’s Office,



                                              Page 7 of 15
     Case 4:19-cv-00226 Document 359 Filed on 12/29/20 in TXSD Page 8 of 15




Online          Public         District         &         County           Criminal           Records          Inquiry,

https://www.harriscountyso.org/jailinfo/HCSO_FindSomeoneInJail.aspx. So, a stay in the case

would not affect them in any way because they are not, in fact, “confined in the Harris County Jail

without an adversarial bail hearing to determine whether such detention is necessary.”5 Dkt. No.

354 at 2.

         Rule 23(c)(1) of the Federal Rules of Civil Procedure mandates that federal courts should

decide whether class certification is appropriate “as soon as practicable after the commencement

of an action brought as a class action.” And this Court has specifically recognized that, where a

class has yet to be certified, “unlimited discovery would be unfair and unwarranted.” Mayo v.

Hartford Life Ins. Co., 214 F.R.D. 465, 470 (S.D. Tex. 2002).

         To date, Plaintiffs have sought, and received, the following discovery—

         • Propounded 4 Interrogatory Requests to each of the 23 total Felony Judges;

         • Propounded 4 Requests for Production to each of the 23 total Felony Judges;

         • Propounded 23 more Requests for Production to each Intervening Felony Judge

         • 183 total pages of responsive documents produced to Plaintiffs by Intervening Felony

             Judges;

         • 3,821 total pages of responsive documents produced to Plaintiffs by remaining Felony

             Judges;

         • +207,000 total pages of responsive documents produced to Plaintiffs by Harris County;

         • Propounded 28 Requests for Production to Harris County;



5
  Even if one or more of the Plaintiffs find themselves arrested and thereafter incarcerated in Harris County Jail
sometime in the near future, it would be unreasonable to place any responsibility for Plaintiffs re-offending on the fact
that a stay in this case is in effect.


                                                      Page 8 of 15
     Case 4:19-cv-00226 Document 359 Filed on 12/29/20 in TXSD Page 9 of 15




        • Propounded 15 Requests for Production to the Harris County Sheriff;

        • Propounded 4 Interrogatories to Harris County

        • Propounded 3 deposition notices to Harris County Defendants 6

        • Agreement to sit for depositions by Intervening Felony Judges 7

        At the time of this reply, Plaintiffs have also chosen to conduct even more discovery in the

form of depositions of a number of the Felony Judges. See Ex. A. Despite the claims of “extreme”

harm to the “putative class” should Felony Judges’ Motion be granted, Plaintiffs’ 20-page

opposition never once identifies what discovery they are currently lacking in order to support their

motion for class certification. Thus, the automatic stay that has occurred in this case will not cause

any harm to Plaintiffs who should be required to prove the requirements for class certification

before proceeding any further in this suit.

            b. Felony Judges Should Not be Denied the Protections of Sovereign Immunity
               and Standing Defenses Simply Because Plaintiffs Want More Unspecified
               Merits Discovery.

        Plaintiffs ask this Court assert jurisdiction, simultaneously with the Fifth Circuit, over the

Felony Judges so that they can conduct “merits discovery.” But, other than this generalized

assertion, Plaintiffs do not identify what specific discovery is so necessary that this Court should

deviate from the standard rule that “a federal district court and a federal court of appeals should

not attempt to assert jurisdiction over a case simultaneously.” Griggs v. Provident Consumer Disc.

Co., 459 U.S. 56, 58 (1982). Moreover, the majority of Plaintiffs’ second set of requests for




6
  Although these depositions have not yet occurred, the lack of any adversity between the Plaintiffs and other
defendants make it likely there will be no resistance to the depositions going forward.
7
  See, supra, note 6.


                                                 Page 9 of 15
    Case 4:19-cv-00226 Document 359 Filed on 12/29/20 in TXSD Page 10 of 15




production are in no way connected to the merits of their claim that pretrial detainees are entitled

to formal, adversarial, evidentiary bail hearings under the Fourteenth Amendment. Dkt. No. 195.1.

       And even if they were, Plaintiffs will have time to conduct this merits discovery if the

resolution of the issues on appeal so requires it. Plaintiffs argue that a looming March 12th deadline

for discovery in this case makes a stay “extremely prejudicial.” But that deadline, aside from being

movable, was issued prior to the Felony Judges being added as defendants in this case. Dkt. No.

155. Contrary to what their opposition states, Plaintiffs’ counsel has previously acknowledged this

fact stating: “We did agree on a scheduling order in the ordinary course before any of these judges

were   even    parties   to   the    case.   So,   it's      not   meaningfully   their   schedule.”

July 24 2020 Hearing Transcript (15:11-13).

       The Felony Judges and Plaintiffs have not yet even conducted a Rule 26(f) conference,

given the Fifth Circuit’s current jurisdiction over the relevant claims, which is required in order to

provide this Court with a proposed deadline for discovery. “Rule 26(d)...proscribes ‘discovery

from any source before the parties have conferred as required by Rule 26(f).’” Riley v. Walgreen

Co., 233 F.R.D. 496, 498 (S.D. Tex. 2005). Nor has Court issued an order that suggests a Rule

26(f) conference need not occur before merits, or class, discovery can begin.

       To be sure, a Rule 26(f) conference, as well as discovery, would be premature at this stage

of the litigation where appeal on dispositive, initial issues is pending and the Felony Judges have

not answered the complaint. July 6, 2020 Hearing Transcript 27:24-28:1 (Court noting that

nothing about Felony Judges’ pre-answer position in the litigation “precludes [Plaintiffs] from

conducting and proceeding with the discovery against those parties who have appeared, who have

answered and who have, indeed, already filed motions.”). But the fact remains that Plaintiffs’




                                             Page 10 of 15
    Case 4:19-cv-00226 Document 359 Filed on 12/29/20 in TXSD Page 11 of 15




concern of a March 12, 2021 discovery deadline is misplaced and unnecessary. As this Court

provided the other parties with a year-long discovery period following Plaintiffs’ 15-month self-

imposed stay in the case, it is untenable to suggest allowing the Felony Judges a full discovery

period if sovereign immunity is resolved would unduly prejudice any party.

         That a stay would harm Plaintiffs’ ability to conduct merits discovery is belied by the other

argument they make to the Court: they intend to obtain discovery from the Felony Judges as third

parties by serving discovery on the county defendants and intervening judges. 8 Based on Plaintiffs’

own assertions, it would be incongruous to hold that a stay would harm Plaintiffs when Plaintiffs

contend they already plan to avoid the harm.

             c. This Court Should Not Deny a Stay Because the Sheriff, or Plaintiffs on his
                Behalf, Want to Release Pre-trial Detainees.

         The Sheriff states that he opposes the Felony Judges motion because the current jail

population of Harris County is roughly 9,000 people. The Sheriff provides no explanation why the

jail population would be affected by the Felony Judges utilizing their right to appeal. It seems

unlikely this a true assertion given that there is no evidence or claim that the jail population was

affected by the first 18 months the Felony Judges were not even a part of this case.

         Nor should it have been.

         While this Court has been concerned with the jail population, it has also recognized, “there

is no good, clearly safe, constitutionally, and jurisdictionally right solution to many of the short-

term problems and disagreements the pandemic has made so acute.” Russell v. Harris County, Tex.,




8
 Granted, while intervening judges have willing subjected themselves to being defendants in this suit and claim they
“are prepared to engage with the Plaintiffs with regard to the pending discovery requests,” they also ask this Court to
apply any stay made in favor of the Felony Judges to them in the interests of “fairness.” Dkt. No. 356 at 2.


                                                    Page 11 of 15
    Case 4:19-cv-00226 Document 359 Filed on 12/29/20 in TXSD Page 12 of 15




454 F. Supp. 3d 624, 626 (S.D. Tex. 2020). If this is so, there is surely no reason expediting this

case to deprive the Felony Judges of the protection of sovereign immunity is now the solution.

       Moreover, Plaintiffs take it upon themselves to make additional arguments on behalf of the

Sheriff as to why a stay would harm other defendants in this case. Specifically, Plaintiffs assert the

Sheriff wants to, but cannot, release persons who have not paid bail that was set “without the

required substantive findings and safeguards.” Dkt. No. 354 at 14. There are a number of issues

with this argument. First, it is made by Plaintiffs on behalf of defendants in a suit in which

settlement, to include attorneys’ fees, is consistently demanded and sought on both sides. Parker

v. Anderson, 667 F.2d 1204, 1209 (5th Cir. 1982) (Stating that a court's first duty under Rule 23(e)

is to determine “whether the settlement was a product of fraud or collusion.”).

       Second, Plaintiffs acknowledge that “the Sheriff believes he is bound by state law to enforce

under pain of contempt the Felony Judges’ orders he believes are unconstitutional.” Dkt. No. 354

at 14. Indeed, state law does require that prisoners be “placed in jail by the sheriff” and that “[i]t

is a violation of duty on the part of any sheriff to permit a defendant so committed to remain out of

jail, except that he may, when a defendant is committed for want of bail, or when he arrests in a

bailable case.” Tex. Code Crim. Pro. art 2.18. But Plaintiffs have not brought a claim in this suit

regarding the constitutionality of a state law. See Dkt. No. 195.1. And, notably, the Sheriff does not

complain about this state law he is required to follow in his own filing. See Dkt. No. 355. Even if

this is a claim that any party makes, or the Court entertains, it is not at issue here. Whether

Plaintiffs or the Sheriff are displeased that the Sheriff is statutorily tasked with keeping offenders

in jail unless they post bail should have no bearing on the propriety of a stay in this case.

           d. Intervening Felony Judges Personal Willingness to be Subject to Discovery and
              a Consent Decree is Not a Proper Basis to Deny a Stay.



                                              Page 12 of 15
    Case 4:19-cv-00226 Document 359 Filed on 12/29/20 in TXSD Page 13 of 15




       Intervening Felony Judges have filed a response to Felony Judges’ motion stating they

oppose a stay in this case because they would like to proceed. Dkt. No. 356. But the Intervening

Felony Judges have no cross-claims against the Felony Judges and have not sought to defend

themselves, in any way, from the claims Plaintiffs have made. Thus, a stay in this case would in no

way affect the Intervening Judges should they want to sit for depositions by the Plaintiffs or submit

numerous rounds of discovery responses. While Intervening Felony Judges may prefer the Felony

Judges waive their sovereign immunity defense and subject themselves to Plaintiffs’ discovery

requests, this desire is not a harm nor does it confer jurisdiction on this Court where there is none.

And the fact that the Intervening Felony Judges would also like a stay in their discovery obligations,

if Felony Judges are given the same, suggests this preference is only based on an unusual, and likely

politically-driven, unwillingness or inability to assert their own sovereign immunity defenses. As

the Intervening Felony Judges present no legally-sound argument for why a stay, either automatic

or discretionary, would be improper in this case, any opposition they truly have should be found

meritless.

                                           CONCLUSION

       Plaintiffs and defendants oppositions provide no jurisprudential basis for why a stay or

protective order is improper. The Felony Judges respectfully request that all proceedings in the

trial court be stayed until the Fifth Circuit resolves the Felony Judges appeal based on immunity

grounds. Alternatively, the Felony Judges request a protective order relieving them from

responding to Plaintiffs’ most recent set of discovery requests and all future discovery requests

until the Fifth Circuit rules on the Felony Judges’ appeal.

       Dated: December 28, 2020.



                                             Page 13 of 15
Case 4:19-cv-00226 Document 359 Filed on 12/29/20 in TXSD Page 14 of 15




                                     Respectfully submitted.

                                     KEN PAXTON
                                     Attorney General of Texas

                                     BRENT WEBSTER
                                     First Assistant Attorney General

                                     GRANT DORFMAN
                                     Deputy First Assistant Attorney General

                                     SHAWN COWLES
                                     Deputy Attorney General for Civil Litigation

                                     SHANNA MOLINARE
                                     Assistant Attorney General
                                     Chief, Law Enforcement Defense Division

                                     /s/ Courtney Corbello
                                     COURTNEY CORBELLO
                                     Attorney in Charge
                                     Assistant Attorney General
                                     Texas State Bar No. 24097533
                                     Southern District ID 3089117
                                     Courtney.corbello@oag.texas.gov

                                     /s/ Landon A. Wade
                                     LANDON A. WADE
                                     Assistant Attorney General
                                     Texas State Bar No. 24098560
                                     Southern Distr. No. 3503435
                                     Landon.Wade@oag.texas.gov

                                     /s/ Jonathan M. Pena
                                     JONATHAN PENA
                                     Assistant Attorney General
                                     Texas State Bar No. 24110207
                                     Southern Distr. No. 3350256
                                     Jonathan.Pena@oag.texas.gov

                                     OFFICE OF THE ATTORNEY GENERAL
                                     P.O. Box 12548
                                     Austin, Texas 78711-2548
                                     (512) 463-2080 / Fax (512) 457-4654



                               Page 14 of 15
   Case 4:19-cv-00226 Document 359 Filed on 12/29/20 in TXSD Page 15 of 15




                                                  OFFICE OF THE ATTORNEY GENERAL
                                                  Law Enforcement Defense Division
                                                  P.O. Box 12548, Capitol Station
                                                  Austin, Texas 78711
                                                  (512) 463-2080 / (512) 370-9410 (Fax)

                                                  Counsel for the Felony Judges

                                 NOTICE OF ELECTRONIC FILING

       I, COURTNEY CORBELLO, Assistant Attorney General of Texas, certify that I have
electronically submitted for filing, a true and correct copy of the above and foregoing in accordance
with the Electronic Case Files system of the United States District Court for the Southern District
of Texas, on December 29, 2020.
                                                    /s/ Courtney Corbello
                                                    COURTNEY CORBELLO
                                                    Assistant Attorney General

                                    CERTIFICATE OF SERVICE

        I, COURTNEY CORBELLO, Assistant Attorney General of Texas, do hereby certify that a
true and correct copy of the above and foregoing has been served directly to all counsel on record
by the Electronic Case Files System of the Southern District of Texas on December 29, 2020.

                                                  /s/ Courtney Corbello
                                                  COURTNEY CORBELLO
                                                  Assistant Attorney General




                                            Page 15 of 15
